Opinion issued February 14, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-05-00793-CV



IN THE MATTER OF R.B.S., Appellant



On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 2001-07943J



MEMORANDUM OPINION	Appellant, R.B.S., has failed to timely file a brief.  See Tex. R. App. P. 38.8(a)
(failure of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellant did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
	We dismiss the appeal  for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.